Citation Nr: 1421321	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-09 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include degenerative arthritis of the right hand.

2.  Entitlement to service connection for a right elbow disorder, as secondary to a right hand disorder.

3.  Entitlement to service connection for a right shoulder disorder, as secondary to a right hand disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a right first metatarsal disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served in the U.S. Navy from September 1975 to September 1978.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded these claims to the RO for additional development in August 2011 and June 2012.  

The claims of entitlement to service connection for a right hand disorder; entitlement to service connection for a right elbow disorder, as secondary to a right hand disorder; and entitlement to service connection for a right shoulder disorder, as secondary to a right hand disorder, are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a right ankle disorder.

2.  The Veteran does not currently have a right first metatarsal disorder.



CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

2.  A right first metatarsal disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

VA satisfied these duties.  The RO provided the Veteran notice during the course of this appeal, including in letters sent in January and May 2007, before adjudicating these claims, and in September 2011 and June 2012.  The RO assisted the Veteran by securing all evidence necessary to decide these claims, including after remanding to obtain identified evidence that was initially overlooked, and affording him VA examinations.  

The Veteran does not assert that the VCAA notice letters are untimely or inadequate, that there are any additional records that VA should obtain on his behalf, or that the most recent VA examination was inadequate.  The Board thus finds that no further notice or assistance is required. 

II.  Analysis

The Veteran seeks service connection for right ankle and right first toe disorders he asserts have their origins in service.  According to a May 2007 written statement, he hurt his right ankle and toe during active service and his service record documents these injuries.  According to a November 2007 written statement, he now has stiffness in his right ankle and foot, for which he sought treatment once or twice.  Although he sought no further treatment after everything seemed fine, he thinks his claim should be granted based on his faithful service to the country.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The evidence in the Veteran's claims file and on Virtual VA satisfies only one of the elements of a claim for service connection, namely, in-service injury.  Indeed, as alleged, during service, the Veteran injured his right ankle and right first toe.  According to his service treatment records, in March 1976, while serving on a ship, he sprained his ankle, necessitating that it be wrapped.  In January 1978, he dislocated his right first toe, necessitating elevation and limited duty.  Five months later, in June 1978, he reported that he noticed pain in the same area while playing basketball.  X-rays revealed no abnormalities.  The examiner diagnosed a right foot strain - bursitis.  On separation examination conducted in August 1978, the Veteran reported a history of swollen or painful joints and foot trouble.

However, this evidence does not satisfy the current disability and nexus elements of such a claim.  Although the Veteran reported foot trouble on separation in 1978, the examiner did not diagnose any right foot/ankle/toe disability.  Thereafter, for three decades, the Veteran did not again mention any foot/ankle/toe problems.  

According to post-service treatment records dated since 1988 and located in Virtual VA, the Veteran mentioned generalized muscle pain and cramps in 2007.  An EMG and nerve conduction study of the lower extremities performed that year revealed no abnormalities.  In 2009, the Veteran specifically reported right foot pain, but no medical professional attributed such pain to a right foot disability.  In 2010, the Veteran reported pain in the MTP joint and indicated that his use of insoles was not helping the pain.  The treatment provider confirmed tenderness, but did not diagnose any current disability to which the pain or tenderness could be attributed.  

At some point between 2007 and 2010, providers began to question whether the Veteran had a systemic condition as he consistently reported joint and muscle pain affecting multiple areas of his body.  One such provider referred the Veteran to rheumatology, but testing conducted on referral, including, in part, a muscle biopsy and additional EMG and nerve conduction studies, failed to reveal any pertinent diagnosis.  That year, one provider noted that the Veteran's right foot pain was of unknown etiology.  He refrained from diagnosing a right foot disability.

In September 2011 and June 2012, during VA examinations, examiners considered the Veteran's in-service injuries, his current complaints and assertion that the pain he experienced in service never resolved, post-service treatment records and x-rays revealing no abnormalities and too refrained from diagnosing a right foot/ankle/toe disability.  In June 2011, the examiner also ruled out a relationship between the reported right toe pain and the Veteran's in-service toe injury.    

The Veteran has not submitted medical evidence diagnosing either of the claimed conditions.  His assertions thus represent the only evidence of record doing so.  The Veteran is competent to report that he experiences right ankle or first toe pain and tenderness as these symptoms are lay observable, but because he has no special training or expertise in medicine, he is not competent to diagnose a right ankle or first toe disability to which these symptoms may be attributed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009) (in a cause of death claim, holding that it was error to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Moreover, mere symptoms such as pain and tenderness, alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a ratable disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Inasmuch as there is no competent and credible evidence diagnosing right ankle and right first metatarsal disorders, the Board concludes that such disorders were not incurred in or aggravated by active service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a right first metatarsal disorder is denied.


REMAND

The Board regrets the delay that will result from remanding, rather than deciding, the claims of entitlement to service connection for a right hand disorder and right elbow and shoulder disorders, but additional development is necessary to ensure the record is complete.  

During the course of this appeal, VA assisted the Veteran by affording him examinations, during which examiners were to discuss the etiology of the Veteran's right hand, elbow and shoulder disorders.  Unfortunately, the reports of these examinations are inadequate to decide the claims on remand.  In offering their opinions, the VA examiners did not accept as true the Veteran's reports of 
in-service right hand injuries, injuries substantiated by a lay statement of record and post-service (1988) x-rays.  An addendum opinion is thus needed.   

Accordingly, these claims are REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who evaluated the Veteran in June 2012 for an addendum opinion concerning the etiology of the Veteran's right hand, elbow and shoulder disorders.  Instruct the examiner to do the following:

a) Review the Veteran's physical and electronic claims files and indicate in writing in the record that the review included all pertinent documents; 

b) Pay particular attention to (i) the Veteran's assertion that his right hand deformity and arthritis developed secondary to in-service right hand injuries (was playing basketball and fell on his hand and also hurt it while doing shipyard work); (ii) his assertion that his right hand disorder either caused him to develop, or is aggravating, right elbow and shoulder disorders; (iii) his fellow veteran's description of one in-service right hand injury as "bad with the [Veteran's] fingers being bent back"; (iv) service treatment records documenting that the Veteran sustained multiple injuries during service while playing basketball, that he also sustained a laceration injury to his right thumb, had an associated scar and reported a history of swollen or painful joints and broken bones on separation in 1978 (examiner did not comment on report, instead noting that all possible areas had been reviewed and the Veteran had no acute problem); (v) the Veteran's post-service reports of right hand complaints beginning in 1983, five years after discharge; (vi) 1988 documents revealing a reinjury of the right hand, and (vii) an x-ray dated September 6, 1988 showing several bony fragments within the anterior aspect of the PIP joint of the fifth digit probably related to an old fracture.

c) Identify all right hand, elbow and shoulder disorders evident at any time during the course of this appeal (to include right elbow epicondylitis and rotator cuff tendonitis, etc.); 

d) Accepting as true that the Veteran injured his right hand during service as alleged and in the manner described, offer an opinion as to whether it is at least as likely as not that any current right hand disorder had its clinical onset during the Veteran's service or is related to any in-service event or injury, to include the reported right hand basketball and shipyard work injuries and/or documented thumb laceration injury;  

e) If a right hand disorder is found to be related to the Veteran's service, offer an opinion as to whether the Veteran's right elbow and/or right shoulder disorders are proximately due to, the result of, or aggravated by, his right hand disorder; and 

f) Provide complete rationale for all opinions expressed and conclusions reached. 

2.  Review the addendum opinion to ensure that it complies with the remand directives noted above.  If it does not, return the opinion to the examiner for correction.  

3.  After an adequate addendum opinion is associated with the claims file, readjudicate the remanded claims based on all of the evidence of record, including that which the RO has associated with Virtual VA and VBMS.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


